--------------------------------------------------------------------------------

ARROWSTONE VENTURES LTD.
9899-181 Street
Surrey, BC
V4N 4V6
Main (778) 394.5655

PROFESSIONAL SERVICES ENGAGEMENT CONTRACT

Arrowstone Ventures Ltd. is a private company incorporated in the Province of
British Columbia with principal offices at 9899-181 Street, Surrey, BC, V4N 4V6.

The company is controlled by James Hutton and provides management consulting to
both private and public companies. Mr. Hutton is the company’s sole director,
officer, and its principal shareholder.

SERVICES
Understanding that the specific duties may vary within the scope and duration of
the engagement, in general Arrowstone Ventures Ltd. will provide the following
services:

BUSINESS MANAGEMENT SERVICES:

 * To provide leadership, direction and vision
 * To assemble a management team to conduct the business of the company and to
   provide leadership for that team
 * To communicate to shareholders about the direction and progress of the
   company
 * To ensure an adequate capital plan is in place at all times
 * To provide leadership with respect to public disclosure and regulatory issues
 * To be the primary liaison with the services firms that provide legal and
   accounting services
 * To assume the role of CEO of the company
 * To assume the role of Chairman of the Board until such time as the Board of
   Directors elects a new Chairman
 * To ensure that the governance structure is in place and adhered
 * To lead the company through the process of establishing a strategic plan and
   to establish a means by which the progress can me measured
 * To establish a process for managing merger and/or acquisition activity

FEE CALCULATION:
Remuneration for the above services is as follows:

1.

A monthly fee in the amount of CDN$10,000 per month, payable to Arrowstone by
VMY;

     

Fee will be payable monthly in advance, for services to be rendered for the
month, commencing 7 July 2010;

     

Upon execution Arrowstone will be eligible for a signing bonus equal to one
month billing;

    If complexity, scope or demands of the role increases or decreases, the Fee
will reflect the market value of the services performed as provided by an
independent market assessment made and mutually agreed as an amendment to the
said contract.


  www.Arrowstonecapital.com


--------------------------------------------------------------------------------

EXPENSES, TAXES AND INTEREST

Arrowstone requires that all reasonable out of pocket costs, charges and
expenses, including travel, incurred by it in the performance of its obligations
under this mandate be reimbursed.

All or part of the amounts payable to Arrowstone pursuant to this agreement may
be subject to tax (including HST). Where such taxes are applicable, an
additional amount equal to the amount of such taxes owing will be charged to and
be paid by VMY.

TERMINATION

If accepted, this agreement between Arrowstone and VMY will be in subject to
termination on sixty (60) days written notice.

However, VMY may terminate this agreement without prior notice for just cause,
which shall include:

1.

Arrowstone committing an act of bankruptcy or becoming involved in any fraud or
dishonest or serious misconduct in circumstances that would, in the reasonable
opinion of VMY, make Arrowstone unsuitable to act on behalf of VMY; and/or

    2.

Arrowstone failing to comply with any terms of this agreement with such failure
not being rectified within fifteen (15) days of receipt of notice thereof from
VMY, including Arrowstone becoming unable to provide any of the required
services.

If this agreement is terminated for any reason, Arrowstone shall be entitled to
receive, and VMY shall pay, Arrowstone’s fees and reimbursable expenses to the
date of termination.

SEVERABILITY

If any provision of this agreement is held invalid or unenforceable, in whole or
in part, such provision shall be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of the remaining provisions hereof.

BINDING AGREEMENT

If you are in agreement with the terms of this proposal as outlined herein,
please indicate your agreement by signature below, at which time this proposal
shall become a binding agreement between the parties and shall be governed by
and construed in accordance with the laws of British Columbia.

2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Parties have executed this Agreement effective the date
first above written.

VOICE MOBILITY INTERNATIONAL INC.     ARROWSTONE VENTURES LTD.         By: /s/
Aron Buchman   By: /s/ Jay Hutton                      (Authorized Signatory)  
  (Authorized Signatory)           Name: Aron Buchman   Name: Jay Hutton        
  Title: President   Title: President           Date: July 6, 2010   Date: July
6, 2010


3


--------------------------------------------------------------------------------

